Wells, J.
To maintain this claim of dower it must appear that the demandant is widow of James M. Hood; that is, that she was his wife until his decease. She was not, if the divorce in Illinois is valid.
The tenants contended that the decree of this court in Hood v. Hood, 11 Allen, 196, was conclusive against any attempt by her to impeach the previous decree. The ruling at the trial was otherwise ; and she was allowed to impeach the decree of divorce obtained against her by her husband in Illinois. In the opinion of the court this ruling was wrong.
Two questions are involved: 1st. Whether the evidence was sufficient to show upon what ground the decree of this court, thus relied on, was made ; 2d. Whether that decree could be availed of by a third party, and in a collateral proceeding.
The rescript was not produced at the trial; and the record, as extended by the clerk, did not show upon what ground the libel was dismissed. But it did show that the libel was dismissed after argument before the whole court, in pursuance of an order therefrom by rescript. And we are satisfied that it was competent for the tenants to show the grounds of adjudication by the statement of the case and the opinion of the court, as contained in tho *465authorized printed volume of reports. From that it appears that the decree was made and could only have been made upon the ground of the validity of the previous decree of divorce in Illinois.
The decree in favor of her husband, dismissing her libel, was then forever conclusive against her, as between themselves. It severed the relation between them; or rather, estopped her from averring anything to the contrary of the decree in Illinois, which purported to sever that relation. The general rule however, in regard to estoppels of record, is that they are good only between the parties of record and their privies. They cannot be set up in collateral proceedings between one of those parties and third persons. But the effect of the judgment in this case was to determine the status of the demandant. So far as it did that, it is a judgment that is operative and conclusive as to all the world, Burlen v. Shannon, 3 Gray, 387. Smith v. Smith, 13 Gray, 209. 2 Bishop on Mar. & Div. (5th ed.) § 755. Freeman on Judgments, §§ 159, 313, 586. 1 Greenl. on Ev. §§ 544, 545. Starkie on Ev. 339. As this point is probably decisive of the whole case, we need not consider the other questions raised.

Exceptions sustained.